PER CURIAM.
We affirm, as modified, the order of the trial court which revoked defendant Johnny Beard’s probation for numerous violations of the conditions of his probation, including failing to report to his probation officer, changing residences without notification and failing drug screening tests. See, McLaurin v. State, 585 So.2d 473, 474 (Fla. 3d DCA 1991)(proof of failure to file monthly reports to probation officer alone an adequate ground to support revocation); Brookshire v. State, 473 So.2d 14, 15 (Fla. 2d DCA 1985)(evidence of failure to file monthly reports and failure to notify probation officer of a change in residence supports revocation).
The state correctly concedes, however, that two of the violations listed in the written order, failure to complete the Domestic Intervention Program and failure to report to the T.A.S.C. drug treatment program, were not proven at the evidentiary hearing on probation revocation. Therefore, we strike those two items from the written order.
Affirmed as modified.